Case: 20-40018      Document: 00515880898         Page: 1     Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 28, 2021
                                  No. 20-40018
                                                                   Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Robby Dale Baker,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:18-CR-50-7


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Robby Dale Baker has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Baker has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40018     Document: 00515880898         Page: 2   Date Filed: 05/28/2021




                                  No. 20-40018


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2